IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
VS.
Case No. 1:20-cr-00136(1)
JEFFREY PASTOR
Defendant.

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

Pursuant to the CARES Act H.R.748 § 15002 et seg, and in accordance with General Order 20-07, this
Court finds that the Defendant (or the Juvenile), after consultation with counsel, has consented to the use

of video conferencing to conduct the (Select a Proceeding)

Accordingly, the proceeding held on this date may be conducted by:
¥ video teleconference

teleconference, because video teleconferencing is not reasonably available for the
following reasons:

that the defendant is detained at a facility that is lacking video

teleconferencing capability.

other.
IT IS SO ORDERED.

rohan ktovome
; /Stephanie K. Bowman’

United States Magistrate Judge
DATE: 012020
